Citation Nr: 0215994	
Decision Date: 11/07/02    Archive Date: 11/14/02

DOCKET NO.  01-08 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post traumatic 
stress disorder (PTSD).  

(The issue of entitlement to service connection for PTSD will 
be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and M.B.





ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran had active military service from July 1970 to 
August 1972.  

The claims file contains a report of an unappealed February 
1998 rating decision wherein the claim of entitlement to 
service connection for PTSD was denied.  The denial status of 
the claim was continued in a June 2000 rating decision.

This matter is before the Board of Veterans' Appeals (Board) 
from a January 2001 rating decision from the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO determined that new and material evidence had 
not been submitted to reopen a claim of entitlement to 
service connection for PTSD.

The RO denied reopening the appellant's claim for service 
connection for PTSD in the January 2001 rating decision.  
However, in the August 2001 statement of the case the RO 
adjudicated the issue on the merits without determining 
whether the appellant had submitted new and material evidence 
to reopen the claim.  

Whether new and material evidence is submitted is a 
jurisdictional test, with reopening of a claim required if 
such evidence is submitted, and reopening prohibited if such 
evidence is not submitted.  Barnett v. Brown, 8 Vet. App. 1 
(1995), aff'd, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); see 
also Winters v. West, 12 Vet. App. 203, 206 (1999), rev'd on 
other grounds, sub nom.; Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000).  The Board is required to conduct an 
independent new-and-material-evidence analysis in claims 
involving prior final decisions.  Id.  
On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002).

The Board has duly considered the provisions of the VCAA, and 
is now undertaking additional development on the claim of 
entitlement to service connection for PTSD, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving notice and reviewing the response to the notice, 
the Board will prepare a separate decision addressing this 
issue.

As there remains additional development of the service 
connection claim, discussion of the Board's duty to assist in 
light of the VCAA is premature at this time.  Additionally, 
the Board need not discuss the limited application of the 
VCAA in new and material evidence claims, given the favorable 
disposition of that issue as decided herein.

The veteran and his brother provided oral testimony before 
the undersigned Member of the Board at the RO in June 2002, a 
transcript of which has been associated with the claims file.


FINDINGS OF FACT

1.  The RO continued the denial status of the appellant's 
claim for service connection for PTSD when it issued an 
unappealed rating decision in June 2000.

2.  Evidence submitted since the June 2000 decision bears 
directly and substantially upon the issue at hand, and in 
connection with the evidence previously of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the June 2000 decision wherein the RO 
continued the denial status of the claim for service 
connection for PTSD is new and material, and the appellant's 
claim for that benefit is reopened.  38 U.S.C.A. §§ 5107, 
5108, 7105 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.302, 20.1103 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In March 1994 the RO denied entitlement to service connection 
for a psychiatric disorder, which had been claimed as 
secondary to Agent Orange exposure.  The RO determined that 
the post-service evidence did not reveal a current 
psychiatric disorder.  The RO notified the appellant of that 
decision by letter dated March 15, 1994; he did not appeal. 

The appellant underwent a VA mental disorders examination in 
December 1993, but this examination report was not in the 
claims folder at the time of the March 1994 rating decision.  
Based on the history and examination, the diagnosis was 
dysthymic disorder.  The physician did not relate this 
psychiatric disorder to active service.  

In May 1994 the RO denied entitlement to service connection 
for a psychiatric disorder as secondary to Agent Orange 
exposure.  The RO determined that the 
post-service diagnosis of dysthymic disorder was not shown to 
be secondary to Agent Orange exposure.  The RO notified 
appellant of that decision by letter dated May 17, 1994; he 
did not appeal.  

The appellant filed a claim to reopen service connection for 
a nervous disorder as secondary to Agent Orange exposure in 
late May 1994.  

In May 1995 the RO notified the appellant by letter that he 
needed to submit new and material evidence to reopen his 
service connection claim.  The appellant did not respond.  

In September 1997 the appellant filed a claim for service 
connection for PTSD.  

The appellant underwent a VA PTSD examination in October 
1997.  Based on the history and examination, the physician's 
diagnosis was recurrent major depression and dysthymic 
disorder.  The physician did not relate these psychiatric 
disorders to active service.  

In February 1998 the RO denied the claim for service 
connection for PTSD because the evidence showed no diagnosis 
of PTSD.  The RO notified the veteran of that decision by 
letter dated March 17, 1998; he did not appeal.  

In January 2000 the appellant again filed a claim for service 
connection for PTSD.  

The evidence obtained includes VA outpatient treatment 
records dated from January 2000 to March 2000.  

The appellant underwent a VA PTSD examination in May 2000.  
The examiner certified review of the claims folder.  The 
examiner reported the appellant's history and performed an 
examination.  The examiner concluded that the examination 
findings did not support a diagnosis of PTSD or any other 
mental disorder.  

In June 2000, the RO denied the appellant's claim for service 
connection for PTSD.  The RO notified appellant of that 
decision by letter dated June 27, 2000; he did not appeal.  




In August 2000 the appellant filed a claim to reopen for 
service connection for PTSD.  

The evidence added to the record includes VA outpatient 
treatment records that are dated from January 1994 to 
December 2000.  These records show examination and treatment 
for disabilities not at issue on appeal.  They also show 
examination and treatment for psychiatric problems.  The 
diagnoses included alcohol dependence, substance induced 
depression, anxiety and depression, depression, depressive 
disorder not elsewhere classified, neurotic depression, major 
depressive affective disorder, unspecified psychosocial 
circumstances, dysthymia and rule out panic disorder.  These 
records also include a January 2000 VA outpatient treatment 
record that shows the veteran was diagnosed with alcohol and 
PTSD with depression.  

The appellant submitted a stressor statement in December 
2000.  He described his stressful event as having been 
wounded by an enemy grenade in the latter part of 1971.  He 
witnessed a fellow soldier's leg blown off during the attack 
and assisted him on the evacuation helicopter while enroute 
to the hospital.  He stated this event occurred at "Charlie 
Ridge" outside of Da Nang, Vietnam.  He could not recall the 
soldier's name.  He was assigned to B Company, 1st Battalion, 
1st Marine Division at the time of this event.  

The RO denied reopening the appellant's claim for service 
connection for PTSD in the January 2001 rating decision.  The 
veteran appealed. 

The veteran and his brother provided oral testimony before 
the undersigned Member of the Board at the RO in June 2002.  
A copy of the transcript has been associated with the claims 
file.  


Criteria
New and Material Evidence

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200 (2001).  

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in 
38 C.F.R. § 20.302.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 
(2001).  

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the VA as to conclusions based on the 
evidence on file at the time VA issues written 
notification in accordance with 38 U.S.C.A. § 5104 (West 
1991).

A final decision shall not be subject to revision on the same 
factual basis except by duly constituted appellate 
authorities or except as provided in § 3.105 of this part.  
38 C.F.R. § 3.104(a).  

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

A claim will be reopened and reviewed if new and material 
evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356, 1361 (Fed. Cir. 1998) 
(paramount concern in evaluating any judicial test for new 
and material evidence is its consistency with the 
regulation).  

In accordance with 38 C.F.R. § 3.156, evidence is new and 
material if it (1) was not of record at the time of the last 
final disallowance of the claim and is not merely cumulative 
of evidence of record; 

(2) is probative of the issue at hand; and 

(3) is significant enough, either by itself or in conjunction 
with other evidence in the record, that it must be considered 
to decide the merits of the claim.  See Anglin v. West, 203 
F.3d 1343, 1345-1346 (Fed. Cir. 2000) (upholding the first 
two prongs of the Colvin new and materiality test while 
defining how materiality is established (the third prong as 
listed above)); see also Shockley v. West, 11 Vet. App. 208, 
(1998); Evans v. Brown, 9 Vet. App. 273, 283 (1996); Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  

Evidence may be new and material even though such evidence 
does not warrant revision of a previous decision.  Hodge, 155 
F.3d at 1362(overruling the third prong of the Colvin test 
(that the evidence must be reasonably likely to change the 
outcome of the decision)).  

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  
Justice v. Principi, 3 Vet. App. 510, 513 (1992).  

If new and material evidence is submitted, the case will be 
decided on the merits.  See Wilkinson v. Brown, 8 Vet. 
App. 263 (1993); Ivey v. Derwinski, 2 Vet. App. 320, 322 
(1992).  

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  However, 
this change in the law is not applicable in this case because 
the appellant's claim was not filed on or after August 29, 
2001, the effective date of the amendment.  66 Fed. Reg. 
45,620, 45,629 (August 29, 2001).


Analysis

The appellant did not appeal the June 2000 rating decision, 
wherein the RO denied service connection for PTSD.  The RO 
notified the appellant of that decision by letter dated June 
27, 2000, but he did not file a notice of disagreement within 
one year of the date of the June 27, 2000 letter.  
Consequently, that decision is final based on the evidence of 
record at that time.  38 U.S.C.A. §§ 5104, 5108, 7105; 38 
C.F.R. §§ 3.104(a), 20.302, 20.1103.  

As stated above, in order to reopen a claim by providing new 
and material evidence, the appellant must submit evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

The evidence added to the record since the June 2000 rating 
decision includes VA outpatient treatment records. the 
appellant's stressor statement, and testimony provided at a 
hearing before the undersigned Member of the Board.  

The VA outpatient treatment records that are dated from 
January 1994 to December 2000 include examination and 
treatment for disabilities not at issue on appeal.  These 
treatment records also show examination and treatment for 
psychiatric problems.  The diagnoses included alcohol 
dependence, substance induced depression, anxiety and 
depression, depression, depressive disorder not elsewhere 
classified, neurotic depression, major depressive affective 
disorder, unspecified psychosocial circumstances, dysthymia 
and rule out panic disorder.  These records are new but not 
material because they do not show a current diagnosis of 
PTSD.  

However, theses records also include a January 2000 VA 
outpatient treatment record that diagnosed the appellant with 
alcohol and PTSD with depression.  

At the time of the prior denial in June 2000 the RO denied 
the appellant's claim for service connection because the 
evidence did not include a diagnosis of PTSD.  The RO also 
relied on the findings of the examiner who performed the May 
2000 VA PTSD examination.  That examiner certified review of 
the claims folder.  The examiner reported the appellant's 
history and performed an examination.  The examiner concluded 
that the examination findings did not support a diagnosis of 
PTSD or any other mental disorder.  

The evidence submitted since that determination shows that 
the appellant has a current diagnosis of PTSD.  This evidence 
is new as it was not of record at the time of the June 2000 
rating decision.  Since the credibility of the evidence is 
presumed in determining whether new and material evidence has 
been submitted, this evidence is also relevant and probative 
of the issue whether the veteran currently has PTSD for which 
service connection is available.  Justice, 3 Vet. App. at 
513.

This evidence bears directly and substantially upon whether 
the veteran has a current disability and whether it began 
during service or is otherwise related to an incident or 
event of active service.  As such, this evidence is also 
material to the specific matter under consideration.  
Therefore, this evidence is new and material, warranting 
reopening the previously denied claim.  38 C.F.R. § 3.156(a).  

For these reasons, the Board finds that the evidence 
submitted since June 2000 rating decision is new and it bears 
directly and substantially upon the issue at hand, and in 
connection with the evidence previously of record, it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board concludes that the evidence received since the June 
2000 decision wherein the RO denied the claim for service 
connection for PTSD is new and material, and the appellant's 
claim for that benefit is reopened.  38 U.S.C.A. §§ 5107, 
5108, 7105 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.1103 (2001).  

As the Board noted earlier, the issue of entitlement to 
service connection for PTSD on the merits is the subject of a 
later decision, and such issue is under development by the 
Board.


ORDER

The veteran, having submitted new and material evidence to 
reopen the claim of service connection for PTSD, the appeal 
is granted to this extent only.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

